 

Case 1:18-cv-05987-VSB Document 92 Filed 06/12/19 Page 1 of 10

UNITED. STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

FELIPE F, VIVAR,

Plaintiff,
-against-

CITY OF NEW YORK, ANGEL BUSSUE,
JOHN DOE HRA EMPLOYEE #1,

JOHN DOE POLICE OFFICERS #1-18,
JOHN DOE SECURITY GUARDS #1-4,
JOHN DOE PARAMEDICS #1-2,

NEW. YORK PRESBYTERIAN HOSPITAL,

_. DINO DIAZ, VALERIE SOTO, RIVAS SEARS,
GRACIE SQUARE HOSPITAL and

DR. REBECCA KASTOPOULOUS,

Defendants,

---X

Civil Action No: 18CV5987 (VSB)

 

MEMORANDUM. OF LAW IN REPLY TO PLAINTIFF’S OPPOSITION AND IN
FURTHER SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

' Submitted By:

Dana M. Ricci, Esq.

LITCHFIELD CAVO LLP

420 Lexington Avenue, Suite 2104

New York, NY 10170

(212) 434-0100

File-No: 5339-4 .

Attorney for Defendants

Dino Diaz, Valerie Soto and Rivas Sears
(Employees of Selfhelp Community Service, Inc.)
 

Case 1:18-cv-05987-VSB Document 92 Filed.06/12/19 Page 2 of 10

Defendants Dino Diaz, Valerie Soto and Rivas Sears respectfully submit this Memorandum
of Lawin reply to plaintiff's opposition and in further support of their motion to dismiss Plaintiffs
Amended Complaint under the Federal Rules of Civil Procedure.

A, Plainiiff’s | Opposition Papers are devoid of any arguments or evidence that
Individual Defendants Dino Diaz, Valerie Soto and Rivas Sears were state actors as
required to plaintiff a claim under Section 1983
As set forth within our Memorandum of Law in Support, to assert a colorable claim under
42 U.S.C. § 1983, a plaintiff must allege two things: "(1) the conduct complained of must have

_.. been committed by a person acting under color of state law; and (2) the conduct complained of

must have deprived a person of rights, privileges, or immunities secured by the Constitution or

 

laws of the United States." Pitchell v. Callan 13 F.3d 545, 547 (2d Cir. 1994)(internal citation
omitted), |

To establish that a private actor was acting under color of state law, plaintiff must show —
that: (1) the individual was siibj ected to the coercive power of the state or otherwise controlled by
. the state; (2) the conduct occurred in “joint action" or "close nexus" with the state; or (3) the
individual was performing a public function traditionally and exclusively exercised by the state. —

See McGugan v. Aldana-Bernier, 752 F.3d 224, 229 (2d Cir. 2014).

 

Plaintiffs Amended Complaint failed to set forth any allegations that Defendants, Dino
Diaz, Valerie Soto and Rivas Sears, acted under color of state law. As noted above, this is an
essential element required to assert a claim under 42.U.S.C. § 1983 and the absence of this element
is fatal to the ola. In opposition, plaintiff failed to offer any additional evidence or argument that
Defendants, Dino Diaz, Valerie Soto and Rivas Sears, acted undet color of state law. |
Therefore, it is our unopposed position that Defendants, Dino Diaz, Valerie Soto and Rivas

~ Sears, as employees of a private company, were not acting under the color of state law in
 

Case 1:18-cv-05987-VSB Document 92 Filed 06/12/19 Page 3 of 10

performing their tasks and obligations as employees for the private entity, Self Help. For such
reasons, plaintiffs claim under 42 U.S.C. § 1983 must be dismissed as a matter of law.

iB. . This Court Should Decline to Exercise Supplemental Jurisdiction over any State
Law Claims set forth by Plaintiff

Within plaintiffs opposition, instead of arguing the validity of any federal claims, plaintiff
provides further detail on his vaguely alleged "pendent state claims" asserted on page two of the
Amended Complaint. (Am. Compl. 2.) His efforts are simply misplaced. This is not the correct
forum. to pursue an action based solely on state claims. See Eyeghe v. Thierry, 2014 U.S. Dist.
LEXIS 147071, 2014 WL 5242605 at *2 (S.D.N.Y, Oct. 1 530i 4)Suprome Court and the Second.
| Circuit have held, as a general rule, "when the federal claims are dismissed the 'state claims should

be dismissed as well,"')(internal citations omitted).

Plaintiff's opposition papers offer no legal argument as to why state claims should be
allowed to proceed in this Federal Court. Furthermore, plaintiffs request specifically contradicts
the applicable procedural law. According to 28 U.S.C. § 1367(a), District Courts, such as is the
case here, shall only have supplemental jurisdiction over other claims related to the federal claims
providing the Court with original jurisdiction. As there are no valid federal claims against
Defendants, Dino Diaz, Valerie Soto and Rivas Sears, any possible state law claims against them
should be dismissed as well. |

In the event some federal law claims remain against other defendants at the close of motion
practice, i.e. the City of New York, this Court has authority to dismiss state law claims against
Defendants, Dino Diaz, Valerie Soto and Rivas Sears where state law claims would predominate
the remaining federal law claims against a co-defendant, See 28 U.S.C. § 1367(c)(2). Furthermore,
there is no overlap between the state law claims against Defendants, Dino Diaz, Valerie Soto and

Rivas Sears and any federal claims that may remain against the City of New York.
 

Case 1:18-cv-05987-VSB Document 92 Filed 06/12/19 Page 4 of 10

Plaintiff attempts to argue that the New York Police Department were acting as agents of
the individual Defendants, Dino Diaz, Valerie Soto and Rivas Sears, because the individuals
instigated his arrests for the purpose of confining him.

We refer the Court to plaintiff's Amended Complaint. Within same, plaintiff makes
absolutely no allegations that the Self Help employees attempted to utilize the police as its agenis,
Rather, plaintiff alleges that, on June 2, 2018, Self Help employees purportedly called the police

who brought himto NYPH where he was involuntarily confined for one day. (Am. Compl. {ff 12-

22). Similarly, on August 3, 2018, the Self Help employees once again contacted the police, who i

thereafter removed plaintiff from his apartment and brought him to NYPH for a second time. (Id.
{ 29-33.)

Based on plaintiff's own allegation, on both occasions, the calls to 9-1-1 did not result in

-. plaintiff being falsely arrested or imprisoned; rather, plaintiff was merely transported to the

hospital for one day of medical treatment. Moreover, plaintiff offers no evidence that Defendants,

Dino Diaz, Valerie Soto and Rivas Sears, intended to or succeeded in persuading. or influencing

"the police to arrest plaintiff under false pretenses. Without any evidence of persuasion or influence —

to support such allegations, the Appellate Courts have upheld dismissals of plaintiffs claim. See

 

Carrington v. City of New York, 201 A.D,2d 525, 526-27 (2d Dept. 1994).

In light of the above, there is simply no valid legal basis for plaintiff to maintain the state
based causes of action he improperly purports to allege in his opposition papers. For such reasons,
Court should decline to exercise supplemental jurisdiction over Plaintiff's state law claims -and
dismiss this action in its entirety as against individual Defendants Dino Diaz, Valerie Soto and

Rivas Sears, inclusive of any state claims.
 

Case 1:18-cv-05987-VSB Document 92 Filed 06/12/19 Page 5 of 10

C. Movants did not waive their right to seek dismissal of plaintiff’s action by serving
an answer

Plaintiff's opposition appears to claim that Defendants Dino Diaz, Valerie Soto and Rivas
Sears, waived their opportunity to move for dismissal based upon the lack of subject matter
jurisdiction due to plaintiff's failure to assert any viable causes of action against them, The sole
basis for such an allegation is that Defendants Dino Diaz, Valerie Soto and Rivas Sears, filed an
answer.
Although Rule 12(b) of the Federal Rules of Civil Procedure directs a motion to be filed
~~ before the responsive pleading is filed, it does not result in the waiver of a defense based upon lack
of subject matter jurisdiction or a motion for failure to state a claim (pursuant to Rule 12(b)(6)).
. According to Rule 12(h)(3) of Federal Rules of Civil Procedure, “[i]f the court determines
at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” This is a
requirement placed upon the Court. regardless of when or how the Court becomes aware of same.
Without a federal cause of action against the movants, this Court is obligated to dismiss plaintiff's
complaint due to lack of subject matter jurisdiction allowing it to preside over such claims.
Furthermore, any motions made under Rule 12(b)(6) may be converted into. a motion for
summary judgment under Rule 56. Therefore, the Court need not deny a motion to dismiss
pursuant to Rule 12(6) made after an answer is served. Rather, the Court can convert the request
for dismissal into a motion under Rule 56 and grant the movants summary judgment.
In light of the above, Defendants Dino Diaz, Valerie Soto and Rivas Sears request for

dismissal are not untimely and should be granted by the Court. |
 

Case 1:18-cv-05987-VSB Document 92 Filed 06/12/19 Page 6 of.10

D. Plaintiff failed to state a claim for false imprisonment, intentional or negligent
infliction of emotional distress, medical malpractice, battery or assault

Within his opposition, plaintiff names six causes of action that he failed to set forth within
his Complaint. The opposition papers are completely devoid of any good faith basis for failing to
properly plead these causes of action in his Amended Complaint, nor does plaintiff request leave to
amend his pleadings to assert same. Furthermore, plaintiff failed to offer any allegations that .
Defendants Dino Diaz, Valerie Soto and-Rivas Sears committed acts or. omissions sufficient to
fulfill the required. elements of each cause of action alleged. For such reasons, plaintif? s has not
summary judgment in the event such claims were allowed to be held in this forum.

CONCLUSION

For the reasons set forth above, this Court should grant the within motion for an Order
pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure thereby dismissing plaintiff's
Amended Complaint in its entirety and with prejudice as it relates to Defendants Dino Diaz,

Valerie Soto and Rivas Sears and grant any other such relief as deemed just and proper. -
 

TO:

_ Senior Counsel

Case 1:18-cv-05987-VSB Document 92

VIA ECF, CERTIFIED MAIL-RETURN
RECEIPT REQUESTED AND |
FIRST CLASS MAIL

Felipe F. Vivar

804 West 180" Street, Apt. 31
New York, NY 10033

(646) 850-0115

Pro Se Plaintiff

VIA ECF

Zachary W. Carter

Corporation Counsel of City of New York.
Special Federal Litigation Division =
New York City Law Department

100 Church Street

New York, NY 10007

(212) 356-3534

Attorney for Defendants

_ City of New York, Angel Bussue

Gregory John Radomisli_ -
Martin Clearwater & Bell, LLP
220 East. 42nd Street, 13th Floor

~ New York, NY 10017

(212) 916-0923

Fax: 212-949-7054

Attorney for Defendant

New York Presbyterian Hospital

Vincent Leonard Gallo, Jr.

Heidell Pittoni Murphy & Bach, LLP
99 Park Avenue

New York, New York 10016

Tel: (212) 286-8585

Fax: (212) 490-8966

Attorney for Defendants

New York Gracie Square Hospital,
Inc. s/h/a “New York Presbyterian
Hospital: Gracie Square Hospital”
And Rebecca Kostopoulos s/h/a
“Dr. Rebecca Kastopoulos”

Filed 06/12/19 Page 7 of 10
 

 

Case 1:18-cv-05987-VSB Document 92 Filed 06/12/19 Page 8 of 10

AFFIDAVIT OF SERVICE

STATE OF NEWYORK _ )
) ss.:
COUNTY OF NEW YORK _)

ARLENE HERNANDEZ, being duly sworn, deposes and says: Deponent is not
a party to the action, is over 18 years of age and resides in Bronx County, New York.

On June 12, 2019, deponent served the within MEMORANDUM OF LAW IN
REPLY TO PLAINTIFF’S OPPOSITION AND IN FURTHER SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS, via certified mail return receipt requested,
and first class mail upon:

Felipe F. Vivar

804 West 180" Street, Apt. 31
New York, NY- 10033

(646) 850-0115

Pro Se Plaintiff

at the addresses designated by said attorney(s) for that purpose by depositing a true copy of same
enclosed in a postpaid properly addressed envelope in an official depository under the exclusive
are and custody of the United States Postal Service within the State of New York.

A Lot Monsees

?

ARLENE HERNANDEZ

 

Sworn to before me this
12" day of June 2019.

Notary Public

ZANEEN 8. DINDYAL
Nolery Public, State of New York
Q he Oa biast rae ty
ualified in Queens Coun
Commission Expires June 30,20 >->——

 
 

 

Case 1:18-cv-05987-VSB Document 92 Filed 06/12/19 Page 9 of 10

AFFIDAVIT OF SERVICE

STATE OFNEW YORK _ )
) ss.
COUNTY OF NEW YORK)

ARLENE HERNANDEZ, being duly sworn, deposes and says: Deponent is not
a party to the action, is over 18 years of age and resides in Bronx County, New York. ,

On June 12, 2019, deponent served the within MEMORANDUM OF LAW IN
REPLY TO PLAINTIFF’S OPPOSITION AND IN FURTHER SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS, pursuant to Uniform Rule 202.5b(f)(2)(ii)
by e-filing the same to counsel for the parties herein as detailed below who have
consented and are fully participating in the NYSCEF program:

Zachary W. Carter

Corporation Counsel of City of New York
Senior Counsel

Special Federal Litigation Division

New York City Law Department

100 Church Street

New York, NY 10007

(212) 356-3534

Attorney for Defendants

City of New York, Angel Bussue

Gregory John Radomisli
Martin Clearwater & Bell, LLP
220 East 42nd Street, 13th Floor
New York, NY 10017

(212) 916-0923

Fax: .212-949-7054

Attorney for Defendant

New York Presbyterian Hospital

Vincent Leonard Gallo, Jr.

Heidell Pittoni Murphy & Bach, LLP
99 Park Avenue

New York, New York 10016

Tel: (212) 286-8585

Fax: (212) 490-8966

Attorney for Defendants

New York Gracie Square Hospital,
Inc. s/h/a “New York Presbyterian
Hospital: Gracie Square Hospital”
And Rebecca Kostopoulos s/h/a
“Dr. Rebecca Kastopoulos”

 
 

 

 

Case 1:18-cv-05987-VSB Document 92 Filed 06/12/19 Page 10 of 10

Sworn to before me this
~ 12" day of June 2019.

- NOtary’Public

 

ZAMEEN 8B, DINDYAL
Notary Public, State of New York
Noo poet unty
Qualified in Queens Co |
Cea tee expires dune 30,20 2-2~

Se, KOM CH:

i

ARLENE HERNANDEZ

 
